Citation Nr: 1214379	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  11-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, rated as 40 percent disabling, prior to July 19, 2011.

2.  Entitlement to an increased disability rating for bilateral hearing loss, rated as 50 percent disabling, from July 19, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946, including service in the Asian Theater of operations during World War II.  His awards and decorations include the Silver Star Medal, for conspicuous gallantry and intrepidity in combat. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's disability rating from 30 percent to 40 percent, effective August 7, 2009. 

In a February 2012 rating decision, the disability rating was further increased to 50  percent, effective July 19, 2011.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the Board's prior remand, the Board requested that the Veteran's audiograms which were conducted on May 14, 2009 and on November 17, 2010, be obtained from the Miami VA Medical Center.  The Board points out that the subsequent July 19, 2011 examination was the basis for the recent increase in the disability rating for the Veteran's bilateral hearing loss.  These earlier audiogram reports are particularly relevant to determine if an increase was warranted prior to the July 19, 2011 examination.  Unfortunately, on remand, the actual audiograms were not obtained nor was a complete summary of those reports provided.  Rather, written treatment consultation records with reference to some, but not all, specific findings, were associated with the claims file.  Thus, despite the advance on docket status of this case, a remand is required as it is in the best interest of the Veteran, as further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's audiograms conducted on May 14, 2009 and November 17, 2010 from the Miami VA Medical Center.  The Board points out that the audiology consult notes from these dates are already in the claims folder; however, the audiogram results are not.  It is the actual audiogram results/charts that should be obtained.  If the audiogram results/charts are unavailable, that should be indicated and documented.

2.  Obtain updated copies of the Veteran's VA treatment records pertaining to hearing loss, to include copies of any audiograms, dated since May 2011, from the Miami VA Medical Center.

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



